Citation Nr: 1114253	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-23 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1975 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDING OF FACT

The Veteran was exposed to acoustic trauma during service and his current left ear hearing loss is reasonably related to service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection

The Veteran is seeking service connection for hearing loss in the left ear.  In a rating decision in September 2005, the RO granted service connection for tinnitus and for right ear hearing loss and denied service connection for left ear hearing loss.  This appeal ensued. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Here, the Veteran claims that he was exposed to acoustic trauma in service while firing M16 rifles M60 machine guns, and 38 caliber pistols.  He also reported firing the M16 grenade launcher and hand grenades.  He reports that this occurred during basic training and during combat training.  

The Veteran's service records show that at entrance in December 1974, his hearing in the left ear was not noted to be abnormal although part of the findings have been rendered unreadable due to the examination form being stamped.  At separation in April 1976, his hearing in the left ear was normal.  

After service, the Veteran was examined by VA in June 2005.  The claims file was reviewed.  The Veteran reported having bilateral hearing loss and that he was unsure of the onset.  His military history was noted and the examiner stated that as to the left ear, at entrance, the Veteran's hearing was normal and that at service separation there were no significant changes in the left ear.  On audiological evaluation in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
10
35
45
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.
Sensorineural hearing loss was found.  The examiner stated that in regard to the left ear, the Veteran had no significant changes between his entrance audiogram and his exit audiogram in the left ear and that therefore it was her opinion that the current hearing loss in the left ear is not the result of noise exposure while the Veteran was in the military.  

The Veteran has submitted a January 2009 statement from a private doctor at The Hearing Institute, Dr. Froymovich.  He stated that the Veteran has a long standing history of nerve hearing loss involving both ears, right slightly worse than the left.  He noted that the Veteran had prior employment with the military police and the use of weapons without appropriate protection.  The examiner stated that the Veteran's right-sided hearing loss was deemed service-connected and that surprisingly enough, the left ear was excluded even though the left ear process is very similar to the right side.  The examiner stated that therefore, he believed that the left ear is as much service connected as the right.  

In a July 2009 Dr. Froymovich stated that he had examined the Veteran and reviewed his service treatment records including his audiometric data at the time of service entrance and exit.  He also reviewed the Veteran's service personnel file which showed that he was a security specialist with the 90th Missile Security Squadron.  It was noted that part of his duties included firing M-60, M-16, and 38 caliber hand guns.  Dr. Froymovich stated that after reviewing all of the Veteran's military personnel and medical records and from his own examination, it was his medical opinion that it is more likely than not that the current left ear hearing loss is the result of noise exposure while the Veteran was in the military.  

Here, exposure to acoustic trauma during service has been conceded and the Veteran has left ear hearing loss by VA standards.  In order for this claim to prevail, the evidence must show a nexus between the inservice exposure and his current left ear defective hearing.  

After consideration of all the evidence, the Board finds that service connection for a left ear sensorineural hearing loss is warranted under the reasonable doubt doctrine.  In this regard, the Veteran contends that his hearing loss is related to active service.  In support of his argument he submitted a favorable nexus opinion from a physician who specializes in ear, nose and throat disorders.  The examiner indicated that he examined the Veteran and reviewed his service records.  Contradicting that opinion is the June 2005 opinion from a VA audiologist who found that it was unlikely that the Veteran's current left ear hearing loss was etiologically related to his active duty.  Her basis was that the hearing had not significantly decreased from entrance to separation.  However, as noted above, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In effect, neither opinion is more definitive than the other and each is supported by the same body of evidence.  The law requires that if it is at least as likely as not that a disorder is related to service, service connection must be granted.  38 U.S.C.A. § 5107.  Accordingly, given that the evidence both for and against the claim is at least balanced, the Board will resolve reasonable doubt in the appellant's favor and grant entitlement to service connection for a left ear sensorineural hearing loss.  The appeal is allowed.


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


